Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 	This Office action addresses claims 25-28 and 31-42.  In light of the amendments to claim 25, the rejection over Niwa in view of Sudworth has been withdrawn, however the rejection over Sudworth in view of Niwa has not been overcome.  This action is non-final.   


Claim Rejections - 35 USC §103
Claims 25-28 and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudworth (US 2010/0068610) in view of Niwa et al. (US 2011/0285353).
Regarding claims 25 and 31, Sudworth discloses a sodium metal halide battery ([0065], [0084-0086]), comprising: a positive electrode comprising a cathode composition ([0022]), the cathode composition comprising a first particulate material and a second particulate material, the 
Regarding claims 25 and 26, Sudworth further discloses the electroactive metal comprises a combination of nickel and iron ([0030] and [0033]). Sudworth further discloses the electroactive metal comprises at least about 50% by weight nickel and about 3% by weight to about 15% by weight iron ( [0033], Table 1), and particularly, 86.2% by weight nickel and In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, the claimed range of at least 90 wt% nickel would have been obvious.  
Sudworth does not expressly teach that the granules comprise a volume of carbon black, the volume being 0.5-6% by volume of the granules, as recited in claim 25. 
Niwa teaches an electrochemical cell having a cathode composition comprising an alkali metal salt and a transition metal ([0024]).  The transition metal can comprise Ni, Co, Mn, Fe, Zn and combinations thereof ([0026]).  The composition further comprises carbon black or acetylene black in a mass ratio of active material: carbon material of 1:0.05-1:1. 
The position is taken that it would have been obvious to incorporate the carbon black/acetylene black of Niwa into the cathode composition (granules) of Sudworth.  All the KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Furthermore, it is known that conductive carbon materials generally enhance the electrical conductivity of electrodes ([0034] of Niwa).  Accordingly, the artisan could have combined the elements by known methods and expected a predictable result.  
Regarding the limitation in claim 25 that the carbon black has a surface area in a range of 50 m2/g to 1000 m2/g, the above-mentioned acetylene black inherently has a surface area in a range of 60-120 m2/g which is within the claimed range.  
Niwa further teaches that the carbon black is blended with the electroactive metal and that the blending proportion is optimized in order to arrive at a desired balance between forming electrically-conductive networks and energy density ([0034]). The Examiner further notes that because the optimization occurs by mass ratio (and thus a relative displacement of materials within the totality of the granule by mass) between the carbon black and the active material containing both the electroactive metal and the alkali metal halide (and thus a relative displacement of materials within the totality of the granule by mass), and such mass of materials inherently possesses a corresponding volume based on their respective densities, Niwa thus teaches the volume of carbon black is based, at least in part, on a portion of the electroactive metal and a portion of the alkali metal halide utilized in a comparably sized cathode which is 
Regarding the volume proportion of carbon black recited in claim 25, while Niwa does not expressly teach that the carbon black is 0.5% to 6% by volume of the granules, it would have been obvious to one having ordinary skill in the art at the time of the invention to have arrived at the claimed range by way of optimizing the relative amounts, since mass and volume are related by inherent densities, within the granules of modified Sudworth in order to arrive at a desired balance between forming electrically-conductive networks and energy density and the skilled artisan would have had a reasonable expectation of success in doing so (MPEP 2144.05 II). In other words, by way of optimizing the mass ratios, the skilled artisan would necessarily be optimizing volume % as well since each of the components possess inherent densities.  As noted above, Niwa teaches that the composition comprises carbon black or acetylene black in a mass ratio of active material: carbon material of 1:0.05-1:1.
Regarding claim 28, modified Sudworth discloses the alkali metal halide comprises sodium iodide in an amount up to 1 wt%, such as from 0.05% to 0.3% by weight (Sudworth: [0027]). Because the range taught by Sudworth significantly overlaps the claimed range of 0.1% to 0.9% by weight, it would have been obvious to one having ordinary skill in the art to have selected the overlapping portion of the ranges with a reasonable expectation of success in doing so.
Regarding claim 33, modified Sudworth further discloses the granules of the cathode composition comprise about 40% of the combination (Sudworth: [0058]) which appears to 
Regarding claim 35, modified Sudworth further discloses the combination further comprises elemental aluminum in a range of up to 5 wt% or from 0.1 wt% to 1 wt% (Sudworth: [0034]) which appears to significantly overlap the claimed range of 0.2% to 0.5% by volume such that it would have been obvious to one having ordinary skill in the art to have selected the claimed range.
Regarding claim 36, modified Sudworth further teaches the combination further comprises sulfur as a dopant to help prevent crystal growth of metals ([0081]). It would have been obvious to one having ordinary skill in the art to have added a dopant amount of sulfur in order to help prevent crystal growth of metals such that the skilled artisan would have arrived at the claimed range of 0.1% to 3% by weight by routine experimentation with a reasonable expectation of success.


Claims 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudworth  in view of Niwa et al. as applied to claims 31 and 32 above, and further in view of Vallance et al. (US 2009/016736).

Regarding claim 38, Sudworth further teaches/discloses the solid alumina separator comprises alpha alumina and beta alumina ([0084]). Assuming, arguendo, that the alpha alumina ring of Sudworth is not reasonably considered part of the solid alumina separator of Sudworth, it would still have been obvious to one having ordinary skill in the art to have utilized both alpha alumina and beta alumina as claimed since such a combination was already known in the art as taught by Vallance ([0019]) such that the skilled artisan would have had a reasonable expectation of success in doing so, particularly since Vallance reconized that alpha alumina used with beta alumina in the separator may help with sealing and/or fabrication of the energy storage device ([0019]).
Regarding claim 39, Vallance further teaches the solid alumina separator includes dopants of oxides selected from lithia, magnesia, zinc oxide, or yttria as stabilizers ([0020]).
Regarding claim 40, Sudworth further teaches/discloses the solid alumina separator has a width to length ratio by necessity (Fig. 1), but does not teach/disclose that such a ratio is in a range of 1:10 to 1:5. Vallance further teaches the solid alumina separator has a width to length 
Regarding claim 41, Sudworth further teaches/discloses the solid alumina separator has a wall thickness by necessity (Fig. 1), but does not teach/disclose that such a wall thickness is less than 5 mm. Vallance further teaches the solid alumina separator has a wall thickness of 2 mm (difference between internal and outside diameter, [0050]) such that the skilled artisan would have a reasonable expectation of success in utilizing such a claimed wall thickness for the solid alumina separator of modified Sudworth.


Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudworth in view of Niwa et al. as applied to claim 31 above, and in further view of Lemmon et al. (US 2010/0279165).
Sudworth does not explicitly disclose the anode further comprises one or more of manganese, vanadium, zirconium, aluminum, or titanium.
Lemmon teaches in similar batteries ([0004]) that the anode further comprises one or more of manganese, vanadium, zirconium, aluminum, or titanium for the purpose of metal oxygen scavenger in the anode ([0039]).
.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.  Regarding Sudworth, Applicant states that “Sudworth suggests use of a substance in the cathode which ‘is not subjected to a granulation process’”.  However, it is noted that Sudworth teaches a first particulate material and a second particulate material, the first particulate material being subjected to a granulation process and therefore forming granules.  Accordingly, the cathode composition of Sudworth comprises granules, as claimed.  As also taught in the Sudworth, the granules (first particulate material) have a diameter is in a range of 0.15 mm to 1.5 mm ([0047]) which is within the claimed range of about 0.1 mm to about 5 mm.  Thus, the limitation that “each of” the granules has an effective diameter within this range is met.  It is noted that the claim language is open and does not exclude the second particulate material of Sudworth, which is disclosed as having a particle size smaller than the particle size of the first particulate material.  
The Examiner notes that Figure 2 and related discussion in the instant specification appear to show data and describe the benefits resulting from adding carbon black to the granules.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 19, 2021